DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 was filed after the mailing date of the Non-Final Office Action on 10/6/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 12/30/2020 has been entered.
Disposition of claims: 
Claims 1-2 and 4-20 are pending.
Claims 1, 10, and 12 have been amended.
Claim 3 has been canceled.
The amendments to claim 10 regarding the limitation of T21 of Formula 3-1 has overcome the rejection of claims 10-11 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 1 has overcome: 
the rejections to claims 1-3, 5-11, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (CN 103665048 A; the original document is referred to for figures, tables, and chemical structures; the English translation is referred to for the remainder of the body of the patent, hereafter Qiao ‘048), as evidenced by Tao et al. (“High-efficiency near-infrared organic light-emitting devices based on an iridium complex with negligible efficiency roll-off”, J. Mater. Chem. C, 2013, vol. 1, page 6446-6454; the Supplementary Material of the publication is attached in this office action, hereafter Tao) and the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action), and 
the rejections to claims 1, 3-5, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (CN 104804045 A; the original document is referred to for figures, tables, and chemical structures; the English translation is referred to for the remainder of the body of the patent, hereafter Qiao ‘045) in the last Office Action.
The rejections have been withdrawn.
The amendments to claim 1 has overcome: 
the rejection to claim 12 under 35 U.S.C. 103 as being unpatentable over Qiao et al. (CN 103665048 A; the original document is referred to for figures, tables, and chemical structures; the English translation is referred to for the remainder of the body of the patent) in the last Office Action.
The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the first to second paragraphs of page 26 of the reply filed 12/30/2020 regarding the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the Office Action of 10/06/2020 have been considered. 
Applicant argues that there is no apparent reason why the alkyl group cannot be substituted with an alkyl group; there is no apparent reason why the product cannot be accurately described as a C60 alkyl group substituted with a C60 alkyl group, which is within the scope of the claim; and the Examiner’s statements of “a C60 alkyl (R) is substituted with a C60 alkyl (Substituent)” is consistent with the claims and would be easily understood by those of ordinary skill in the art). 
Respectfully, the Examiner does not agree.
The Examiner did not state that a C60 alkyl group cannot be substituted with a C60 alkyl group. Instead, the Examiner provided reasons why substitution of the secondary substituent groups of a C1-C60 alkyl group, a C2-C60 alkenyl group, or a C2-C60 alkynyl group to the primary substituent group of the C1-C60 alkyl group, the C2-C60 alkenyl group, or the C2-C60 alkynyl group can cause indefiniteness by providing three examples (Section 4-8 on pages 2-4 of the last Office Action).
To provide further explanation, when a secondary C60 alkyl substituent group is substituted to the terminal carbon of a primary C60 alkyl substituent group, the resultant substituent becomes a linear C120 alkyl group (i.e. chemical formula is “-C120H241”). The linear C120 alkyl group is out of limitation of the claim, because Applicant claims that R group of “C1-C60 alkyl group” meaning that the longest backbone chain length requires to be same or less than 60 carbon atoms (i.e. chemical formula is “-C60H121”). It is unclear whether a prior art having -C120H241 reads on the claim limitation of C1-C60 alkyl group or not, rendering this claim indefinite. 
It is noted that the indefiniteness is not limited to only one example wherein a secondary substituent group of a C60 alkyl is substituted to the terminal carbon of the primary substituent of C60. Even if a secondary substituent group of C1 (a methyl) is substituted to the terminal carbon of the primary substitution group of C60, the resultant substituent becomes a C61 alkyl group (i.e. “-C61H123”). It is unclear whether the C61 alkyl meets the claim limitation based on the same ground as outlined above.
Furthermore, this indefiniteness is not limited to only C1-C60 alkyl group. Substitution of the secondary substituent groups of C2-C60 alkenyl or C2-C60 alkynyl to the primary substituent group of a C1-C60 alkyl group, a C2-C60 alkenyl group, or a C2-C60 alkynyl group causes the same indefinite issue.
In the Applicant’s reply, Applicant does not reply how the resultant substituents of a C120 alkyl and a C120 alkenyl as R1 or R2 of Formula 2 of the claim 1 can be within the limitation of the claim 1. 
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Applicant recites “* and *’ each indicating a binding site to Y21 or Y22”. Amendments to “wherein * and *’ each indicates a binding site to Y21 or Y22” read better.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group include a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl, but it is just called a C120 alkyl which is not within the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image1.png
    255
    775
    media_image1.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkenyl substituted with a C60 alkyl, but it is just called a C120 alkenyl which is not within the limitation of a substituted C1-C60 alkenyl. 

    PNG
    media_image2.png
    261
    805
    media_image2.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the 

    PNG
    media_image3.png
    262
    841
    media_image3.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and alkynyl groups each having 1 to 60 carbon atoms and each of which can be substituted with all the listed substituents except alkyl, alkenyl, and alkynyl groups.
Regarding claims 2 and 4-20, claims 2-20 are rejected due to the dependency from claim 1.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein M in Formula 1 is iridium or osmium, in Formula 1, L1 is a ligand represented by Formula 2, and n1 is 1, 2, or 3, wherein, when n1 is two or more, two or more L1(s) are identical to or different from each other when M is osmium, and L1 is selected from ligands represented by Formulae 2-2 and 2-4 when M is iridium.”
It is unclear under what conditions L1 of Formula 1 is represented by Formula 2. It is unclear if "when n1 is two or more, two or more L1(s) are identical to or different from each other" only applies to when M is osmium, or if when M is osmium, "in Formula 1, L1 is a ligand represented by Formula 2, and n1 is 1, 2, or 3, wherein when n1 is two or more, two or more L1(s) are identical to or different from each other".
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that wherein M in Formula 1 is iridium or osmium; when M is osmium, L1 is a ligand represented by Formula 2, and n1 is 1, 2, or 3, wherein, when n1 is two or more, two or more L1(s) are identical to or different from each other; and when M is iridium, L1 is selected from ligands represented by Formulae 2-2 and 2-4.
Regarding claims 2 and 4-20, claims 2 and 4-20 are rejected due to the dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12, claim 1 requires the ligand of an organometallic compound to have the structure of Formula 2-2 or 2-4, when M is iridium. Compound 8 of claim 12 does not meet the limitation of Formula 2-2 or 2-4 of claim 1. Currently claim 12 is dependent from claim 1. Therefore, claim 12 fails to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2010/031738 A1, hereafter Schaefer), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1, 5, 10-11, 13-17, and 19-20, Schaefer discloses an organometallic compound having a general structure of formula (Ia) (page 3) and exemplifies Compound A-1 (page 51), as shown below. 

    PNG
    media_image4.png
    406
    646
    media_image4.png
    Greyscale

In Formula (Ia) of Schaefer, Q1 can be a condensed aromatic ring (benzene), which can optionally be substituted, wherein the substituents can be hydrogen or C6-C18 aryl; L can be a bidentate ligand; n can be 2; m can be 1; M can be Ir or Os; X1 can be N or CR4, R2-R8 can be hydrogen or an organic substituent (page 3 line 21 through the end of page 4).
Schaefer discloses an organic light-emitting device (“electronic device” on page 29, line 28 through page 30, line 6) comprising a first electrode (anode), a hole transport layer (“hole injecting/transporting layer”), an emission layer (“active layer”), an electron transport layer (“electron injecting/transport layer”), and a second electrode (cathode).
Schaefer teaches that the emission layer (“active layer”) of the device can comprise the metal complex of Schaefer as a phosphorescent dopant and a host material (page 32, lines 7-20). 
Schaefer teaches that the organic light-emitting device can be used to make an apparatus (“electronic equipment” on page 1, lines 8-9).
Schaefer does not disclose a specific compound structure having Os; however, Schaefer does teach the organometallic compound of Formula (Ia), wherein M can be Os.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-1 by substituting the metal center Ir with Os.
The modification would have been a combination of prior art element according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of Ir with Os would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, Schaefer discloses a finite number of preferred example of metal atom M of Formula (Ia) (page 3, lines 17-19). The selection of Os would have been one from a finite number of identified, predictable solutions 
The resultant compound has the following structure.

    PNG
    media_image5.png
    368
    635
    media_image5.png
    Greyscale

The organometallic compound taught by Schaefer has identical structure as Applicant’s Formula 1, wherein M is osmium; L1 is Formula 2; n1 is 2; L2 is an organic ligand (acetylacetone); n2 is 1; in Formula 1; X1 in Formula 2 is C; ring A1 in Formula 2 is a C5-C60 carbocyclic group (benzene); ring A2 in Formula 2 is a nitrogen-containing condensed ring (benzoperimidine), i) which has two or more N atoms as ring-forming atoms, and ii) in which three or more cyclic groups are condensed to one another; R1 is hydrogen; R2 is an unsubstituted C6-C60 aryl group (phenyl); a1 is 0; and a2 is 2, meeting all the limitations of claim 1.
The organometallic compound taught by Schaefer, wherein R1 and R2 in Formula 2 are each independently hydrogen and a phenyl group, meeting all the limitations of claim 5
The organometallic compound taught by Schaefer, wherein L2 is selected from ligands represented by Formula 3-1, wherein in Formula 3-1, Y21 is O; Y22 is O; T21 is *-C(R21)=C(R22)-C(R23)=*’, wherein * and *’ each indicating a binding site to Y21 or Y22; R21 to R30 are the same as described in connection with R1 and R2 in claim 1 (R21 and R23 are C1-C60 alkyl (methyl); R22 is hydrogen), and * and *’ in Formula 3-1 each indicates a binding site to Y21 and Y22, meeting all the limitations of claims 10-11.
Regarding claims 13-17, the organometallic compound taught by Schaefer reads on all the features of claim 1, as outlined above. 
Schaefer discloses an organic light-emitting device (“electronic device” on page 29, line 28 through page 30, line 6) comprising a first electrode (anode), a hole transport layer (“hole injecting/transporting layer”), an emission layer (“active layer”), an electron transport layer (“electron injecting/transport layer”), and a second electrode (cathode).
Schaefer does not disclose a specific device comprising the organometallic compound taught by Schaefer; however, Schaefer does teach that the emission layer of the organic light-emitting device can comprise the metal complex of Schaefer as a phosphorescent dopant and a host material (page 32, lines 7-20). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Schaefer by using the organometallic compound taught by Schaefer as the phosphorescent dopant in the emission layer.
The modification would have been a combination of prior art element according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of known phosphorescent dopant materials would have been one known element for 
The resultant device comprises a first electrode (anode), a hole transport layer, an emission layer comprising the organometallic compound taught by Schaefer as a phosphorescent dopant and a host, an electron transport layer, and a second electrode (cathode), wherein the hole transport layer, the emission layer, and the electron transport layer are equated with a hole transport region, an organic layer, and an electron transport region, respectively, meeting all the limitations of claims 13-17.
Regarding claims 19-20, the organic light-emitting device taught by Schaefer reads on all the features of claims 13-17, as outlined above. 
Applicant claims an apparatus. 
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The light-emitting device taught by Schaefer is a light-emitting apparatus and an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, 2) the device emits light, and 3) the device comprises a set of materials or equipment (electrodes and light-emitting materials) designed for a particular use (illuminating light), meeting all the limitations of claims 19-20.

Claims 1, 4-6, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Highly efficient phosphorescent iridium (III) diazine complexes for OLEDs: Different photophysical property between iridium (III) pyrazine complex and iridium (III) pyrimidine complex”, J. Organometallic Chem. 2009, vol 694, page 3050-3057, hereafter Ge) in view of Ho et al. (“Red to near-infrared organometallic phosphorescent dyes for OLED applications”, J. Organometallic Chem. 2014, vol 751, page 261-285, hereafter Ho) and Boudreault et al. (US 2015/0236277 A1, hereafter Boudreault), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1, 6, 8, and 10-11, Ge discloses an phosphorescent organometallic compound (“(PPM)2Ir(acac)” on page 2035; “phosphorescent diazine complex” in Title, hereafter Compound 3 of Ge). 

    PNG
    media_image6.png
    289
    462
    media_image6.png
    Greyscale

Ge discloses an organic light-emitting device (“Device E” on page 3054, column 2) comprising a first electrode (ITO), a hole transport layer (NPB), an emission layer comprising the Compound 3 of Ge as a phosphorescent dopant and a host (CBP), an electron transport layer (Alq3
Ge does not disclose a specific ligand structure comprising three fused ring at the ring A2 position of Applicant’s Formula 2.
Ho teaches that benzene rings fused to the nitrogen-containing ring of the ligand of an organometallic complex (“NIR-1”) provide increased effective conjugation length such that the complex compound can exhibit unexpectedly large red shift in wavelength to the NIR (near infrared) region (page 280, column 1, lines 20-25).
The nitrogen-containing ring of the ligand of the organometallic complex of Ho has a pyridine-based structure, while Applicant’s Formula 2-2 has pyrimidine-based structure.
Boudreault teaches a phenylquinazoline ligand (LA211 in [096]) wherein a benzene ring is fused to the substitution positions 5 and 6 of the pyrimidine part of the ligand. Therefore, the substitution positions 5 and 6 of the pyrimidine-based ligand are a known substitution position for fusion of a benzene ring.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ge by adding two benzene rings fused to the substitution positions 5 and 6 of the pyrimidine ring of the ligand, as taught by Ho and Boudreault.
The motivation for doing so would have been to increase effective conjugation length such that the complex can exhibit unexpectedly large red shift in wavelength to the NIR region, as taught by Ho.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the 
The resultant compound has the following structure.

    PNG
    media_image7.png
    316
    562
    media_image7.png
    Greyscale

Ge does not disclose a specific organic light-emitting device comprising the compound of Ge as modified by Ho and Boudreault; however, Ge teaches an organic light-emitting device comprising the organometallic complex of Ge (Compound 3) used as the phosphorescent dopant of the device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device by substituting the phosphorescent dopant of the emission layer of the device, as taught by Ge, Ho, and Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the phosphorescent dopant would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the 
The resultant device comprises a first electrode (ITO), a hole transport layer (NPB), an emission layer (Compound of Ge as modified by Ho and Boudreault as a phosphorescent dopant and CBP as a host), an electron transport layer (Alq3), and a second electrode (Ag).
The organometallic compound of Ge as modified by Ho and Boudreault has the identical structure as Applicant’s Formula 1, wherein M is iridium; L1 is Formula 2-2; n1 is 2; L2 is an organic ligand (acetylacetone); n2 is 1; ring A11 in Formula 2-2 is a C5-C60 carbocyclic group (benzene); R11 and R12 are each hydrogen; R13, R14, and R16 are each hydrogen; and a11 and a13 in Formula 2-2 are each 0, meeting all the limitations of claim 1.
The organometallic compound of Ge as modified by Ho and Boudreault, wherein L1 is ligand represented by Formula 2A, wherein in Formula 2A, X11 is N, X12 is C(R14), X13 is C(R15), and X14 is C(R16); at least one of X11 to X14 in Formula 2A is N; rings A11 and A12 in Formula 2A are each independently an unsubstituted C4-C60 carbocyclic group (benzene); ring A11 and A12 in Formula 2A are the same as described in connection with A1 in claim 1 (A11 and A12 are C5-C60 carbocyclic group), R11 to R16 in Formula 2A are the same as described in connection with R1 and R2 in claim 1 (R11-R12, R14-R16 are hydrogen), a11 and a12 in Formula 2A are the same as described in connection with a1 and a2 in claim 1 (a11 and a12 are 0), meeting all the limitations of claim 6.
The organometallic compound of Ge as modified by Ho and Boudreault, wherein: L1 is selected from ligands represented by Formula 2-2: wherein * and *’ in Formula 2-2 each indicate a binding site to M in Formula 1; ring A11 in Formula 2-2 is the same as described in connection with A1 in claim 1 (C5-C60 carbocyclic group), R11 to R16 in Formulae 2-2 are the same as 1 and R2 in claim 1 (hydrogen), a11 in Formulae 2-2 is the same as described in connection with al and a2 in claim 1 (a11 is 0); and a13 is 0, meeting all the limitations of claim 8.
The organometallic compound of Ge as modified by Ho and Boudreault, wherein a moiety represented by 

    PNG
    media_image8.png
    105
    98
    media_image8.png
    Greyscale
 in Formulae 2-2 is represented by Formula 2(1), wherein in Formula 2-2, Z31 is hydrogen, and d4 is 0, meeting all the limitations of claim 9.
The organometallic compound of Ge as modified by Ho and Boudreault, wherein: L2 is selected from ligands represented by Formula 3-1, wherein in Formula 3-1, Y21 is O; Y22 is O; T21 is *-C(R21)=C(R22)-C(R23)=*’, wherein R21 to R30 are the same as described in connection with R1 and R2 in claim 1 (R21 and R23 are C1-C60 alkyl (methyl); R22 is hydrogen), and * and *’ in Formula 3-1 each indicates a binding site to Y21 and Y22; and * and *’ in Formula 3-1 each indicates a binding site to M in Formula 1, meeting all the limitations of claims 10-11.
Regarding claim 4, the organometallic compound of Ge as modified by Ho and Boudreault teaches all of the features with respect to claim 1, as outlined above. 
Neither claim 4 nor claim 1 requires the presence of A1 or A2 (Note: the compound of Ge as modified by Ho and Boudreault has structure of Formula 2-2, and A1 and A2 are not present in Formula 2-2). Therefore, the limitations of the current claim 4 are met in that case that neither A1 nor A2 are present.
Regarding claim 5
Neither claim 5 nor claim 1 requires the presence of R1 or R2 (Note: the compound of Ge as modified by Ho and Boudreault has structure of Formula 2-2, and R1 and R2 are not present in Formula 2-2). Therefore, the limitations of the current claim 5 are met in that case that neither R1 nor R2 are present. 
Regarding claims 13-17, the organometallic compound of Ge as modified by Ho and Boudreault reads on all the limitations of claim1, as outlined above.
The organic light-emitting device of Ge as modified by Ho and Boudreault comprises a first electrode (ITO), a hole transport layer (NPB), an emission layer (Compound of Ge as modified by Ho and Boudreault as a phosphorescent dopant and CBP as a host), an electron transport layer (Alq3), and a second electrode (Ag), wherein the hole transport layer, the emission layer, and the electron transport layer are equated with a hole transport region, an organic layer, and an electron transport region, respectively, meeting all the limitations of claims 13-17.
Regarding claims 19-20, the light-emitting device of Ge as modified by Ho and Boudreault reads on all the limitations of claims 13-17, as outlined above. 
Applicant claims an apparatus. 
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The light-emitting device of Ge as modified by Ho and Boudreault is a light-emitting apparatus and an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, 2) the device emits light, and 3) the device comprises a set of claims 19-20.

Claims 2, 7, 12, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Highly efficient phosphorescent iridium (III) diazine complexes for OLEDs: Different photophysical property between iridium (III) pyrazine complex and iridium (III) pyrimidine complex”, J. Organometallic Chem. 2009, vol 694, page 3050-3057) in view of Ho et al. (“Red to near-infrared organometallic phosphorescent dyes for OLED applications”, J. Organometallic Chem. 2014, vol 751, page 261-285) and Boudreault et al. (US 2015/0236277 A1), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action), as applied to claims 1, 4-6, 8-11, 13-17, and 19-20 above, further in view of Kim et al. (US 2010/0133524 A1, hereafter Kim), as evidenced by Ma et al. (“An isomeric strategy for enhancing phosphorescence efficiency of iridium(III) complexes with N-heterocyclic naphthyridine ligands: A theoretical study”, Org. Electronics 2015, vol. 22, page 180-190, hereafter Ma).
Regarding claims 7 and 12, the organometallic compound of Ge as modified by Ho and Boudreault reads on all the limitations of 1, 4-6, 8-11, as outlined above. 
The organometallic compound does not have a C1-C20 alkyl group at R14 substitution location of Applicant’s Formula 2A. 
Kim discloses an Ir-based organometallic complex having a nitrogen-containing heteroaromatic ring structure (Formula 4 in [024]).
Kim teaches a fourth position of a phenylquinoline ligand of the Ir complex is substituted by a methyl group to improve a steric hindrance effect and prevent a quench effect by a molecules interaction such that the phosphorescent compound has high luminescent efficiency and high color purity ([015]).
Kim teaches substitution of a methyl group at 5-position of the pyridine unit of the organometallic complex (Formula 4 of Kim); however, substitution of a methyl group at the 5-position of a pyrimidine unit of an organometallic complex is a known substituent at the known substitution position, as evidenced by Ma et al. (Compound 2 in Scheme 1 on page 181).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ge as modified by Ho and Boudreault by substituting hydrogen atom at the 5-position of the pyrimidine ring of the ligand with a methyl group, as taught by Kim as evidenced by Ma.
The motivation for doing so would have been to improve a steric hindrance effect and prevent a quench effect by a molecules interaction such that the phosphorescent compound has high luminescent efficiency and high color purity, as taught by Kim.
 The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of hydrogen with methyl at 5-position of pyrimidine ring of an organometallic complex would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant compound has the following structure.

    PNG
    media_image9.png
    359
    607
    media_image9.png
    Greyscale

The organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma has the identical structure as Applicant’s Formula 1, wherein M is iridium; L1 is Formula 2-2; n1 is 2; L2 is an organic ligand (acetylacetone); n2 is 1; ring A11 in Formula 2-2 is a C5-C60 carbocyclic group (benzene); R11 and R12 are each hydrogen; R13 and R16 are each hydrogen; R14 is an unsubstituted C1-C60 alkyl group (methyl); and a11 and a13 in Formula 2-2 are each 0, meeting all the limitations of claim 1.
The modification also provides an organic light-emitting device of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma comprises a first electrode (ITO), a hole transport layer (NPB), an emission layer (Compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma as a phosphorescent dopant and CBP as a host), an electron transport layer (Alq3), and a second electrode (Ag).
The organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma, wherein L1 is ligand represented by Formula 2A, wherein in Formula 2A, X11 is N, X12 is C(R14), X13 is C(R15), and X14 is C(R16); at least one of X11 to X14 in Formula 2A is N; rings A11 and A12 in Formula 2A are each independently an unsubstituted C4-C60 carbocyclic group (benzene); ring A11 and A12 in Formula 2A are the same as described in connection with A1 in 11 and A12 are C5-C60 carbocyclic group), R11 to R16 in Formula 2A are the same as described in connection with R1 and R2 in claim 1 (R14 is an unsubstituted C1-C60 alkyl (methyl); R11-R12 and R15-R16 are hydrogen), a11 and a12 in Formula 2A are the same as described in connection with a1 and a2 in claim 1 (a11 and a12 are 0), meeting all the limitations of claim 6.
The organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma, wherein in Formula 2A, i) when X11 is N, X12 is C(R14) and R14 is a C1-C20 alkyl group (methyl), meeting all the limitations of claim 7.
The organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma, wherein the organometallic compound has identical to Compound 5 of claim 12, meeting all the limitations of claim 12.
Regarding claims 2 and 18, the organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma reads on all the limitations of claims 1, 6-7, and 12, as outlined above. 
The organic light-emitting device and the organometallic compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma read on the claimed limitations above but fails to teach that the compound 1) is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more; and 2) has a highest occupied molecular orbital (HOMO) energy level in a range of about 4.0 eV to about 6.0 eV, a lowest unoccupied molecular orbital (LUMO) energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
It is reasonable to presume that the compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma, 1) is a near-infrared (NIR) light-emitting compound having a 
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses Compound 5 ([118]) having maximum emission wavelength of 729.3 nm, HOMO of -4.81 eV, LUMO of -2.28 eV, and T1 of 1.70 in the instant specification (Table 1 in [357]).
The Compound 5 has identical structure as the compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma.
Therefore, the compound of Ge as modified by Ho, Boudreault, Kim, as evidenced by Ma is, 1) a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more; and 2) has a highest occupied molecular orbital (HOMO) energy level in a range of about 4.0 eV to about 6.0 eV, a lowest unoccupied molecular orbital (LUMO) energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV., meeting all the limitations of claims 2 and 18.

Conclusion
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure.
Chen et al. (“Room-temperature NIR phosphorescence of new iridium (III) complexes with ligands derived from benzoquinoxaline”, Can. J. Chem. 2006, vol. 84, page 309-318).
Chen discloses an organometallic (Compound (5) in Scheme 2 of page 313) which has identical structure as Compound 8 of claim 12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786